Citation Nr: 0935072	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-28 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously-declared forfeiture of Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran had active service from December 1941 to 
May 1942.  He died in May 1942 while he was a prisoner of war 
of the Japanese government.  The appellant is his widow.  

This matter comes to the Board on appeal from a May 2004 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  In a June 1975 forfeiture decision, the VA Compensation 
and Pension (C & P) Service determined that the appellant had 
forfeited, under the provisions of 38 U.S.C.A. § 3503(a) (now 
38 U.S.C.A. § 6103(a)) all rights, claims and benefits to 
which she might otherwise be entitled under the laws 
administered by VA.  The appellant did not appeal. 

2.  The RO subsequently declined to reopen the claim 
regarding the propriety of the forfeiture, most recently in 
August 1988; the appellant did not appeal.  

3.  Evidence received since the last final denial in 
August 1988 is cumulative or redundant of evidence previously 
considered, and by itself or when considered with previous 
evidence does not relate to an unestablished fact and raise a 
reasonable possibility of substantiating the appellant's 
claim for revocation of forfeiture of benefits.  


CONCLUSIONS OF LAW

1.  The August 1988 RO decision that declined to reopen the 
claim regarding the propriety of the forfeiture of VA 
benefits is final.  38 U.S.C.A. § 7105 (West2002); 38 C.F.R. 
§ 3.104(a), 3.160, 20.302, 20.1100 (2008).  

2.  Evidence received since the August 1988 RO decision is 
not new and material, and the previously-declared forfeiture 
decision may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter dated in May 2004, the RO explained to the 
appellant that a decision had been previously made that she 
had forfeited, under the provisions of Section 3503(a), Title 
38, United States Code, all rights, claims, and benefits 
under the laws administered by VA.  The RO explained that it 
was clearly established by the evidence in her case that she 
knowingly, intentionally and deliberately made, presented 
and/or caused to be furnished to VA materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits, under the provisions of Public Law 91-
376, as unremarried widow of the Veteran by misrepresenting 
her true marital status.  In the letter, the RO explained 
that new and material evidence was required to reopen the 
claim.  The RO told the appellant that to qualify as new, the 
evidence must be submitted to VA for the first time and that 
in order to be considered material evidence, the additional 
information must relate to an unestablished fact necessary to 
substantiate her claim.  The RO further informed the 
appellant that only evidence not previously considered and 
having direct bearing on the reason for the forfeiture can be 
considered new and material.  

In addition, in a letter dated in September 2004, the RO 
explained to the claimant that it had denied her attempt to 
reopen her claim for death benefits because she failed to 
submit new and material evidence to address the issue of 
forfeiture.  The RO advised that the forfeiture decision 
against her was made because the evidence on record clearly 
established that she knowingly, intentionally, and 
deliberately submitted false and fraudulent evidence to VA.  
The RO told the appellant there must be new and material 
evidence, that is, evidence not previously considered and 
having a direct and substantial bearing on the matter under 
consideration, that is the issue of forfeiture.  

In addition to the foregoing, the RO, in a letter dated in 
August 2006, the RO outlined the definition of new and 
material evidence and told the appellant that to support her 
claim, she needed to submit competent evidence to show that 
she did not knowingly, intentionally, and deliberately make, 
present, and/or cause to be furnished to VA materially false 
and fraudulent statements and evidence in support of her 
claim for death benefits as the unremarried widow of the 
Veteran by misrepresenting her true marital status.  

In view of the above-described correspondence, the appellant 
received notice that meets the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letters also generally 
advised the appellant to submit any additional information in 
support of her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds that any defect with regard 
to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices had not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant satisfied that 
duty prior to the final adjudication in the November 2006 
supplemental statement of the case.  

The Board also finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence she 
requested and by affording her the opportunity to give 
testimony before an RO hearing officer and/or the Board even 
though she declined to do so.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

In a decision dated in June 1975, the VA C & P Service 
determined that the appellant had deliberately presented 
false evidence to VA regarding her marital status for the 
purpose of establishing her entitlement to VA benefits as the 
unremarried widow of the Veteran.  The C & P Service 
concluded that the appellant had forfeited all rights, claims 
and benefits who which she might otherwise be entitled under 
laws administered by VA, except laws pertaining to insurance 
benefits.  In a June 1975 letter to the appellant, the C & P 
Service told her it was established beyond a reasonable doubt 
that she knowingly and intentionally presented or caused to 
be furnished to VA materially false and fraudulent statement 
and evidence in support of her claim for death benefits as 
unremarried widow of the Veteran thereby violating the 
forfeiture law, 38 U.S.C.A. § 3503(a).  The appellant did not 
appeal from that decision.  Thereafter, the RO declined to 
reopen the claim, including in August 1988, and the appellant 
did not appeal.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the August 1988 decision became final because the 
appellant did not file a timely appeal.  

The appellant now seeks to reopen her claim for VA death 
benefits and in so doing is again seeking revocation of the 
previous forfeiture decision.  The appellant's claim for 
revocation of the forfeiture of entitlement to VA benefits 
may only be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108.  

Whosoever knowingly makes a false or fraudulent affidavit, 
declaration, certificate or statement concerning any claim 
for benefits under any of the laws administered by the 
Secretary shall forfeit all rights, claims, and benefits 
under al laws administered by VA (except laws pertaining to 
insurances benefits).  See 38 U.S.C.A. § 6103(a) (West 2002) 
(formerly 38 U.S.C.A. § 3503(a)).  

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
United State Court of Appeals for Veterans Claims (Court) 
noted that an original forfeiture action is an adversarial 
process initiated by VA and requires the application of the 
beyond-a- reasonable-doubt standard to declare a forfeiture.  
The Court ruled that a declaration of forfeiture may be 
reopened upon the presentment of new and material evidence, 
or revised based upon a finding of clear and unmistakable 
error in the original forfeiture decision.  The instant 
appeal is an effort to reopen a forfeiture decision, last 
finally denied by the RO in August 1988.  

The Board notes that the Court remanded the Trilles case for 
the Secretary and the Board to address in the first instance 
what evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a 
reasonable doubt that fraud had been committed in seeking 
such benefits.  To date, however, the Secretary has not 
spoken in this matter, such as by issuing a clarifying 
regulation, nor has the Court provided any guidance on this 
question.  

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Accordingly, the Board will apply 
current applicable law.

Regarding petitions to reopen 38 C.F.R. § 3.156(a) as 
currently in effect defines "new" evidence as evidence not  
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with  previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The credibility of new evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Regarding the question of what new and material evidence 
would be required to reopen VA benefits eligibility 
forfeiture cases such as this, the Board notes that a 
concurring opinion in Trilles specifically pointed out that 
"it is difficult to perceive of any evidence that would 
'bear [ ] directly and substantially upon the specific 
matter' other than evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  Trilles, 13 Vet. App. at 331 quoting 38 C.F.R. 
§ 3.156(a) (1999). 

In September 1948, in response to a RO request for 
information, the U.S. Army stated that it had been determined 
that the Veteran died in service in May 1942.  In June 1949, 
VA awarded the appellant death compensation as the Veteran's 
unremarried widow, and the evidence then of record included 
documents supporting the findings concerning the Veteran's 
service and a marriage contract pertaining to the appellant 
and the Veteran.  

In a September 1956 administrative decision, VA concluded 
that death compensation would be discontinued because the 
appellant had not substantiated a status as the unremarried 
widow of the Veteran after July 1952.  In a social survey 
conducted in 1956 it was ascertained that the appellant was 
living in an ostensibly marital relationship with another 
man.  The record included June 1956 depositions of the 
appellant and A.G. who testified they had been living 
together as husband and wife for four years and that two 
children had been born to them.  Depositions in June 1956 
from four neighbors of the couple corroborated their 
testimony.  In a letter dated in September 1956, VA notified 
the appellant that death compensation had been discontinued 
and that she could no longer be recognized as the unremarried 
widow of the Veteran by reason of her relationship with A.G.

In 1970, the appellant sought restoration of death 
compensation benefits as the unremarried widow of the 
Veteran.  In a statement dated in June 1970 she stated she 
had not at any time ceremonially remarried and although she 
had relations with A.G., they completely severed the same 
before 1960 and since then and up to now she had had no 
relations whatsoever with anyone.  

The appellant submitted a joint affidavit from two 
individuals dated in June 1970.  They stated that they knew 
the appellant personally and had personal knowledge of her 
living, association with her neighbors, and standing in the 
community.  They said the appellant did not at any time marry 
anyone other than the Veteran.  They further said that the 
appellant had at one time had relations with A.G. but this 
had been some ten years earlier and that since that time she 
had had no relations with any man.  

In a letter received at the RO in April 1971, J.F. stated 
that the appellant had remarried to a man who was a rig 
driver and they had children and had been living together 
since 1950 to the present.  

In a Statement in Support of Claim dated in December 1971, 
the appellant responded to questions in a November 1971 
letter from the RO.  The appellant responded that she was not 
married on January 1, 1971, and was not living as if she were 
married on January 1, 1971, even though no marriage ceremony 
was performed.  She also answered no to the question of 
whether she was currently married or living with anyone as if 
she were married even though no ceremony was performed.  

In a letter dated in September 1973, a councilman stated that 
although the appellant alleged that she was separated from 
A.G. that was not true and that she resides with him and they 
have three children.  He said the appellant had transferred 
her address on the pretext of living with her married son, 
but that she in fact lives with A.G.

In a VA Field Examiner's Memorandum dated in November 1973, a 
VA field examiner reported the interviews with four 
neighbors, each of whom said they knew the appellant and A.G. 
to be living together in their own house as husband and wife.  
They said the couple had not been separated and that they had 
three children.  

The record also included November 1973 depositions from three 
other individuals who knew the appellant and A.G.  Each 
testified that the appellant and A.G. had been living 
together as husband and wife for many years.  

In a deposition in November 1973, the appellant stated that 
she and A.G. had never contracted marriage at any time.  She 
also stated that she and A.G. had not continued to live 
together in a marital relationship and that their marital 
relationship terminated three years ago when she transferred 
to the home of her son.  She stated that before the transfer 
she lived with A.G. and they had three children.  She stated 
she and A.G. separated because his earnings were not enough.  
Later in the deposition, the appellant stated that she made a 
mistake in saying she separated from A.G. three years ago, 
and that she separated from him in 1960.  She also stated 
that since January 1971 she had not remarried or lived with 
any other man in any kind of marital relationship from that 
date.  In the deposition, the appellant stated than an 
attorney helped her with her claim for restoration of VA 
benefits, that he asked her questions, and that all the 
answers and information in her claim and supporting papers 
came from her and were read to her in her dialect by the 
attorney before she signed them.  

In a December 1973 administration decision, the RO concluded 
that the appellant knowingly and with intention to secure 
benefits furnished false and fraudulent evidence of 
unremarried widow status for the purpose of having her 
benefits restored.  It was recommended that the matter be 
presented to the Chief Attorney for forfeiture consideration.  

In a June 1975 forfeiture decision, the VA C & P Service 
declared the appellant to have forfeited all rights, claims 
and benefits to which she might otherwise be entitled under 
the laws administered by VA.  In June 1975, the VA C & P 
Service notified the appellant of the forfeiture decision and 
of her appellate rights.  She did not appeal.  

In a certification received at the RO in August 1975, fifteen 
(15) individuals certified that they personally knew the 
appellant.  They certified that they knew the appellant had 
received a monthly VA pension for the death of the Veteran.  
They also certified that the knew that the appellant lived 
with A.G. as her common-law husband in 1955 and that the 
appellant's monthly pension stopped in 1956 to the present.  
They certified that the appellant and AG lived with each 
other for more than two years and were separated from each 
other in 1958 and were no longer living as husband and wife 
from 1958 to the present.  They certified that they also knew 
the appellant was living with her son.  

In February 1976, the RO received an affidavit from A.G. who 
stated that at one time he was the common-law husband of the 
appellant.  He said that he and the appellant had presently 
been separated for more than five years and that the 
appellant was now living with her son.  

In April 1976, the RO received a letter from a station 
commander dated in August 1975.  He certified that the 
appellant had been residing with her son for a period of 
three years.  He also certified that the appellant had 
participated in two referenda held in that location.  

In June 1988, the RO received a joint affidavit from two 
women who stated they personally knew the appellant and that 
they also knew that the Veteran.  They stated they knew the 
Veteran was in service and that during the surrender of 
Bataan he was among those captured and that he died in the 
concentration camp in Capas, Tarlac.  The affiants stated 
that the appellant was the legitimate wife of the Veteran and 
that the appellant did not remarry and continued to be a 
widow to the present time.  They stated that they knew these 
facts personally for the reason that the appellant was the 
neighbor of their relatives whom they visited often.  

In June 1988, the RO received the certificate of death for 
A.G. who died in September 1987.  The certificate lists the 
appellant as his surviving spouse.  

Evidence added to the record subsequent to the August 1988 RO 
decision declining to reopen the forfeiture matter include a 
June 2002 certification from the Philippine Army regarding 
the Veteran's service and identifying the appellant as a 
beneficiary.  Also added was a certification from a city 
civil registry, certifying that A.G. died in September 1987.  

In a Statement in Support of Claim dated in August 2004 and 
received at the RO in October 2004, the appellant referred to 
U.S. Public Law 91-376 providing for the possibility of 
restoration of VA death compensation benefits.  She stated 
she was convinced by a claims fixer that he could remedy the 
situation and that she was made to sign documents not very 
well explained her.  She stated that she did not fully 
understand the contents of the documents she signed.  She 
stated that she did not deliberately execute, make or submit 
spurious documents in support of her claim for restoration of 
VA death benefits.  She argued that the death certificate for 
A.G. was new and material evidence to request revocation of 
the forfeiture charge in addition to the fact that she did 
not earlier deliberately or purposefully execute any 
fraudulent statement to force the issue of restoration of her 
suspended payments from VA.  

In an affidavit received in November 2004, the appellant 
stated that her VA death benefits had been terminated because 
she had lived with another person subsequent to the death of 
the Veteran and in her desire to re-establish entitlement to 
death benefits she made it a point to submit a false 
statement and fraudulent evidence, intentionally and 
deliberately.  In the affidavit, the appellant stated that 
she is very sorry for her dastardly act of deliberately and 
intentionally submitting false and fraudulent evidence to 
satisfy her desire for restoration of VA death benefits.  She 
said it is necessary and significant that she must recant for 
this misdeed and to retract the submitted falsehood and 
fraudulent evidence in order to revoke the forfeiture 
sanction to enable her to re-establish that entitlement to 
the VA DIC (Dependency and Indemnity Compensation) benefit 
should be granted, as the new and material evidence 
requirement.  

The evidence added to the record after the August 1988 RO 
decision is not new and material evidence with regard to the 
matter of the forfeiture of VA benefits.  The evidence 
regarding the Veteran's military service and the 
certification of the death of A.G. in 1987 are cumulative of 
evidence of previously of record and are not relevant to the 
matter of forfeiture.  

Although in her August 2004 statement in support of claim, 
the appellant sated that she did not deliberately execute, 
make or submit spurious documents in support of her claim for 
restoration of VA death benefits and said she was made to 
sign documents not very well explained to her, in her 
November 2004 affidavit she stated the opposite.  The Board 
acknowledges that the August 2004 statement is new and 
relevant to the issue of whether the appellant knowingly and 
intentionally presented or caused to be furnished materially 
false statements and evidence.  It does not, however, in the 
Board's judgment, raise a reasonable possibility of 
substantiating the proposition that the appellant did not 
make a false or fraudulent statement concerning her 
application for restoration of VA benefits in the 1970s.  
This is because approximately a month after submission of the 
August 2004 statement (which was received in October 2004), 
the appellant, in November 2004, submitted her formal 
affidavit swearing that she had previously made it a point to 
submit a false statement and fraudulent evidence, 
intentionally and deliberately, and that she now recanted and 
retracted the submitted falsehood and fraudulent evidence in 
order to revoke the forfeiture sanction.  She stated she is 
very sorry for her prior intentions and deliberate submission 
of false and fraudulent evidence.  It is the judgment of the 
Board that the appellant's August 2004 statement, amounts to 
argument by the appellant and that neither alone, nor when 
considered with all the evidence of record, does it raise a 
reasonable possibility of substantiating the proposition that 
she did not knowingly and intentionally present or cause to 
be furnished to VA materially false and fraudulent statements 
in support of her claim for death benefits as unremarried 
widow of the Veteran.  

In addition to the foregoing, the appellant has not alleged 
any fraud committed by VA in the original forfeiture 
decision.  Thus, as the Court has held, the newly submitted 
evidence is not "evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  See Trilles, 13 Vet. App. at 331.  

For the above reasons, the evidence added to the file since 
the previous RO denial in August 1988 is not new and 
material, and the previously-declared forfeiture of VA 
benefits is not reopened.  


ORDER

As there is no new and material evidence, the previously-
declared forfeiture of VA benefits is not reopened.  The 
appeal is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


